Name: Commission Implementing Decision (EU) 2017/2181 of 21 November 2017 amending Implementing Decision (EU) 2016/1918 concerning certain safeguard measures in relation to chronic wasting disease (notified under document C(2017) 7661) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: means of agricultural production;  Europe;  agricultural activity;  European construction;  agricultural policy;  international trade;  trade
 Date Published: 2017-11-23

 23.11.2017 EN Official Journal of the European Union L 307/58 COMMISSION IMPLEMENTING DECISION (EU) 2017/2181 of 21 November 2017 amending Implementing Decision (EU) 2016/1918 concerning certain safeguard measures in relation to chronic wasting disease (notified under document C(2017) 7661) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (1), and in particular Article 4(2) thereof, Whereas: (1) Regulation (EC) No 999/2001 lays down rules for the prevention, control and eradication of transmissible spongiform encephalopathies (TSEs) in the Union. It applies to the production and placing on the market of live animals and products of animal origin and in certain specific cases to exports thereof. It also provides, inter alia, for monitoring programmes for certain TSEs and also for the adoption of safeguard measures in the event of outbreaks of TSEs. (2) Commission Implementing Decision (EU) 2016/1918 (2) lays down temporary safeguard measures in relation to chronic wasting disease (CWD). It was adopted following the detection of five cases of CWD in cervids in Norway in 2016. That was the first time that CWD had been detected in Europe and the first natural case in reindeer in the world. CWD is an infectious disease and in the event of an outbreak of that disease there is a risk that it can spread to other cervid populations and to other regions and also to the territory of other Member States of the Union and to European Free Trade Association States of the European Economic Area (EEA EFTA States). (3) On 2 December 2016, the European Food Safety Authority (EFSA) adopted a scientific opinion on CWD in cervids (the EFSA opinion) (3). The EFSA opinion recommended the implementation of a 3-year surveillance programme for CWD in cervids in Estonia, Finland, Iceland, Latvia, Lithuania, Norway, Poland and Sweden, which are the Member States and the EEA EFTA States with a reindeer or a moose population, or with both populations. The EFSA opinion highlighted that the objective of the 3-year CWD monitoring programme should be to confirm or exclude the presence of CWD in countries where the disease has never been detected and in countries where CWD has been detected, in order to estimate the prevalence and geographical spread of CWD. To date, CWD has not been detected in the Union and as regards EEA EFTA States, it has only been detected in Norway. (4) Following the adoption of the EFSA opinion, Annex III to Regulation (EC) No 999/2001 was amended by Commission Regulation (EU) 2017/1972 (4) in order to provide for a 3-year monitoring programme for CWD in cervids in certain Member States and in EEA EFTA States which have cervid populations which may have been exposed to CWD, covering the period from 1 January 2018 to 31 December 2020 (the 3-year monitoring programme for CWD). The purpose of the 3-year monitoring programme for CWD is to obtain a clear picture of the epidemiological situation as regards CWD in cervids in Europe. (5) Between January 2017 and September 2017, Norway informed the Commission and the Member States, via electronic submissions as referred to in Part I.B of Chapter B of Annex III to Regulation (EC) No 999/2001, of three additional cases of CWD detected in wild reindeers, in addition to the five CWD cases detected in Norway in 2016 in wild reindeers and wild moose. (6) The EFSA opinion also highlights that the use of natural cervid urine lures increases the probability of introduction of CWD into the Union and recommends taking measures in order to reduce the probability of its introduction via natural cervid urine lures. CWD infectivity is present in urine, which plays a role in the transmission and dissemination of CWD. In the form of hunting lures, urine derived from infected cervids can therefore lead to the contamination of areas where CWD was previously not present. The EFSA opinion therefore recommends discontinuing the use of cervid urine hunting lures. (7) Taking into account the recommendations set out in the EFSA opinion, it is appropriate to extend the safeguard measures laid down in Implementing Decision (EU) 2016/1918 to cover cervid urine hunting lures by prohibiting the importation into the Union of cervid urine hunting lures from third countries, the movement of consignments of urine hunting lures derived from cervids originating in Norway into the Union, and the manufacture, placing on the market and use of urine hunting lures from cervids originating in the areas of Sweden and Finland listed in the Annex to Implementing Decision (EU) 2016/1918. (8) In addition, the period of application of Implementing Decision (EU) 2016/1918 should be prolonged, taking into account the detection of the new cases of CWD in Norway and pending the outcome of the 3-year monitoring programme for CWD. The period of application of that act should therefore be extended until 31 December 2020. (9) It is also necessary to amend the Annex to Implementing Decision (EU) 2016/1918 as a result of the amendments made to the Articles of that act by this Decision. (10) Implementing Decision (EU) 2016/1918 should therefore be amended accordingly. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Implementing Decision (EU) 2016/1918 is amended as follows: (1) the following Article 3a is inserted: Article 3a 1. The importation into the Union from third countries of consignments of cervid urine hunting lures shall be prohibited. 2. The movement into the Union of consignments of urine hunting lures derived from cervids originating in Norway shall be prohibited. 3. The manufacture, placing on the market and use of urine hunting lures from cervids originating in the areas listed in the Annex shall be prohibited.; (2) in Article 4, the date 31 December 2017 is replaced by the date 31 December 2020; (3) the Annex is replaced by the text set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 21 November 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 147, 31.5.2001, p. 1. (2) Commission Implementing Decision (EU) 2016/1918 of 28 October 2016 concerning certain safeguard measures in relation to chronic wasting disease (OJ L 296, 1.11.2016, p. 21). (3) Scientific Opinion on Chronic wasting disease (CWD) in cervids, The EFSA Journal (2017);15(1):46. (4) Commission Regulation (EU) 2017/1972 of 30 October 2017 amending Annexes I and III to Regulation (EC) No 999/2001 of the European Parliament and of the Council as regards a surveillance programme for chronic wasting disease in cervids in Estonia, Finland, Latvia, Lithuania, Poland and Sweden and repealing Commission Decision 2007/182/EC (OJ L 281, 31.10.2017, p. 14). ANNEX ANNEX 1. The areas of Sweden referred to in Article 2(2)(a) and (e), Article 3(1), (2) and (4) and Article 3a(3)  the county of Norrbotten,  the county of VÃ ¤sterbotten,  the county of JÃ ¤mtland,  the county of VÃ ¤sternorrland,  the Ã lvdalen municipality in the county of Dalarna,  the municipalities of Nordanstig, Hudiksvall and SÃ ¶derhamn in the county of GÃ ¤vleborg. 2. The areas of Finland referred to in Article 2(2)(b), Article 3(1), (3) and (4) and Article 3a(3)  the area located between the Norwegian-Finnish border and the Norwegian-Finnish Reindeer Fence.